



Exhibit 10.1


CHARLES RIVER LABORATORIES INTERNATIONAL, INC.
INCENTIVE COMPENSATION PLAN
Charles River Laboratories International, Inc. (“CRL”), a corporation existing
under the laws of the State of Delaware, has established and adopted the
Incentive Compensation Plan (the “Plan”) to provide annual cash incentive awards
to key employees of the Company, including, in the case of executive officers
and certain other key executives of the Company, awards which are intended to
qualify as “performance‑based compensation” within the meaning of Section 162(m)
of the Code.
1.
PURPOSES OF THE PLAN

The purposes of the Plan are to provide the opportunity for cash incentives and
financial rewards to key employees of the Company designated by the Committee,
who, because of the extent of their responsibilities, can make significant
contributions to the Company’s performance by their ability, industry, loyalty,
leadership and individual achievement. Providing recognition and financial
rewards to such individuals based on the performance of the Company and their
contributions will advance the interests of CRL and its shareholders and will
assist the Company in attracting and retaining management of the highest caliber
and ability.
2.
DEFINITIONS

2.1    “Annual Base Salary” means a Covered Participant’s base rate of pay,
annualized, as of the last day of the fiscal year. It does not include any
additional payments that may have been made such as commissions, bonus payments,
overtime pay or imputed income.
2.2    “Award” means, subject to Section 4, the right granted to a Covered
Participant for a Year to be eligible to receive an Award Payment from the Pool
in which he or she is participating for such Year based on the attainment of the
Performance Objective for the Pool, the attainment of his or her individual
performance criteria and such other subjective or objective factors as the
Committee may determine. For the avoidance of doubt, all Awards are intended to
qualify as “performance‑based compensation” within the meaning of Section 162(m)
of the Code.
2.3    “Award Payment” means the amount paid in cash to a Covered Participant
for a given Year in respect of an Award.
2.4    “Board” means the Board of Directors of CRL.
2.5    “Code” means the U.S. Internal Revenue Code of 1986 as from time to time
amended and in effect, or any successor statute as from time to time in effect.
2.6    “Committee” means the Compensation Committee of the Board. If at any time
no Committee shall be in office, then, subject to satisfying the requirements of
Section 162(m)(4)(C) of the Code and the listing requirements of the New York
Stock Exchange, the functions of the Committee specified in the Plan shall be
exercised by the Board or by a committee of Board members. As used in the Plan,
where applicable, the term “Committee” also shall mean one or more officers or
employees, or committees thereof, to which the Committee has delegated the
authority to take actions on its behalf pursuant to Section 3.2(c) below.
2.7    “Company” means CRL and all domestic and foreign corporations,
partnerships and other legal entities of which at least 20% of the voting
securities or ownership interests of such entities are owned directly or
indirectly by CRL.
2.8    “Covered Participant” has the meaning set forth in Section 3.1 below.
2.9    “CRL” has the meaning set forth in the recitals above.
2.10    “EICP” means the Executive Incentive Compensation Program and any
successor plan that is designed to implement annual cash incentive awards for
executive officers and other key employees of the Company.
2.11    “Non‑GAAP OI” has the meaning set forth in Section 4.2 below.





--------------------------------------------------------------------------------





2.12    “Performance Objective” means a financial performance objective to be
achieved during a Year and which is used to determine the funding level for the
Pool.
2.13    “Pool” means the amount allocated for payment of Awards in any Year,
based on the achievement of the Performance Objective during such Year.
2.14    “Year” means the calendar year, or the fiscal year of CRL, if other than
a calendar year, to which the Award applies.
3.
ELIGIBILITY AND ADMINISTRATION

3.1 Eligibility. The individuals entitled to participate in the Plan shall be
those key employees of the Company who are selected by the Committee to be
eligible to receive an Award for the Year. No later than 90 days after the
commencement of each Year, the Committee shall, in writing, designate the
participants eligible to receive an Award for the Year (“Covered Participants”).
The Committee shall designate as Covered Participants the employees of the
Company who are executive officers of CRL and may designate other participants
who are expected to be a “covered employee” within the meaning of
Section 162(m)(3) of the Code in the Year in which CRL would become entitled to
take a compensation deduction as a result of the Award Payment (determined
without regard to the limitation on deductibility imposed by Section 162(m) of
the Code). Covered Participants shall not participate in any other cash‑based
short‑term incentive plan.
3.2 Administration. (a) The Plan shall be administered by the Committee. Subject
to the provisions of the Plan and to such orders or resolutions not inconsistent
with the provisions of the Plan as may from time to time be adopted by the
Board: (i) the Committee may from time to time establish rules for the
administration of the Plan; (ii) the Committee shall have authority to determine
the degree of attainment of the Performance Objective, the actual amount of the
Pool and the amount of the Award Payment for each Covered Participant in respect
of a Year, including, without limitation, the authority to make factual
determinations, to construe and interpret the Plan and any instrument or
agreement entered into in connection with the Plan, to correct any defect,
supply any omission or reconcile any inconsistency in the Plan or any Award in
the manner and to the extent that the Committee shall deem desirable to carry it
into effect, and to decide all matters arising thereunder or in connection with
the administration of the Plan; and (iii) the decisions of the Committee, to the
extent permitted by law, shall be final, conclusive and binding on all persons,
including the Company and any Covered Participant, having or claiming to have
any right or interest in or under the Plan or any Award.
(b)    In addition, subject to the provisions of the Plan and to such orders or
resolutions not inconsistent with the provisions of the Plan as may from time to
time be adopted by the Board, the Committee shall have full power and authority
to do the following: (i) select the Covered Participants for each Year;
(ii) determine the terms and conditions of each Award, consistent with the
provisions of the Plan; (iii) determine the time when Awards will be made;
(iv) establish and determine the target amount of the Pool and the Performance
Objective for the Pool, consistent with Section 4.1 and Section 4.2 below;
(v) certify the Award Payment in respect of Awards, consistent with Section 4.5
below; (vi) appoint such agents as the Committee shall deem appropriate for the
proper administration of the Plan; and (vii) make any other determination and
take any other action that the Committee deems necessary or desirable for
administration of the Plan.
(c)    To the extent not inconsistent with applicable law, Section 162(m) of the
Code and the listing requirements of the New York Stock Exchange, the Committee
may delegate to one or more officers or employees of the Company, or one or more
committees thereof, the authority to take actions on its behalf pursuant to the
Plan; provided, however, that the Committee may not delegate its authority with
respect to Section 4, Section 5.1 or Section 5.2 below, or in respect of an
Award, and that a person to whom such authority is delegated may not further
delegate such authority unless specifically authorized by the Committee.
4.
AWARDS

4.1 Pool; Maximum Award. At or near the start of the applicable Year, the
Committee shall: (i) specify the Performance Objective for the Pool;
(ii) identify the Covered Participants eligible to receive a share of the Pool;
and (iii) determine the target amount and the maximum amount of the Pool, which
maximum amount shall not exceed 300% of the aggregate Annual Base Salary of all
Covered Participants in the Pool. For each Year, no Award for any individual
Covered Participant shall exceed $5,000,000.
4.2 Performance Objective. The Performance Objective for the Pool is the
attainment of 50% of target Non‑GAAP Operating Income (“Non‑GAAP OI”) approved
by the Committee for the applicable Year. Non‑GAAP OI is defined as





--------------------------------------------------------------------------------





operating income that excludes the effect of certain items not deemed to
represent core operating performance, including, without limitation, items such
as discontinued operations, amortization of intangible assets, inventory
purchase accounting adjustments;, charges related to modifications of purchase
options on remaining noncontrolled equity interests, and re‑measurement of
previously held equity interests; expenses associated with evaluating and
integrating acquisitions, fair value adjustments associated with contingent
consideration and other changes related to the Company’s acquisitions, including
acquisitions under consideration; expenses, losses, income and/or gains
attributable to businesses and/or properties that the Company closes,
consolidates and/or divests, including such transactions under consideration;
severance, executive transition and similar costs; costs and fees related to
financings and refinancings; costs related to billing adjustments and related
expenses; impairments and similar items; accelerated depreciation charges;
charges related to counterparty disputes, litigation, arbitration and
investigations; the cumulative effect of changes in accounting policy for the
relevant Year; gains or losses that are the direct result of a major casualty;
the cumulative effect of changes in newly enacted or promulgated regulation for
the relevant Year; gain on bargain purchase; gains on life insurance policies;
taxes and fees associated with repatriation; and other expenses, losses, income
and/or gains that are unusual in nature or infrequent in occurrence. For
purposes of determining the attainment of the Performance Objective, the
calculation of Non‑GAAP OI may be different from the calculation for determining
the attainment of the financial and/or operational objectives under the EICP.
Any adjustment pursuant to this Section 4.2 shall be done in accordance with
this Section 4 and Section 162(m) of the Code.
4.3 Determination of the Pool. As soon as reasonably practicable following the
conclusion of each Year, the Committee shall determine the actual amount of the
Pool, based on the attainment of the Performance Objective for the Pool for such
Year. If the Company achieves its Performance Objective, the maximum amount of
the Pool will be funded.
4.4 Award Payment. The Award Payment in respect of each Award shall be an amount
in cash equal to or less than the maximum amount authorized under such Award, as
determined by the Committee in its sole discretion. Actual payment of any Award
Payment shall be under the EICP. For the avoidance of doubt, any payment to a
Covered Participant shall be made in accordance with Section 162(m) of the Code.
For the avoidance of doubt, the Committee shall not have any discretion or
authority to increase the Award Payment payable under an Award, and in no event
will the exercise of negative discretion with respect to one Covered Participant
result in an increase in the amount payable to another Covered Participant.
4.5 Certification. As soon as reasonably practicable following the conclusion of
each Year and prior to the payment of any Award Payments in respect of Awards,
the Committee shall certify, in writing, the achievement of Non‑GAAP OI and the
amount of the Award Payment in respect of each Award for the Year. For the
avoidance of doubt, the Committee’s ability to effect adjustments from time to
time in connection with determining the degree of achievement of Non‑GAAP OI
shall be only to the extent permitted under Section 162(m) of the Code.
5.
MISCELLANEOUS

5.1 Amendment and Termination of the Plan. The Committee or the Board may, from
time to time, alter, amend, suspend or terminate the Plan as it shall deem
advisable subject to any requirement for shareholder approval imposed by
applicable law, including Section 162(m) of the Code, and to the listing
requirements of the New York Stock Exchange.
5.2 Section 162(m) of the Code. Unless otherwise determined by the Committee, or
expressly provided herein, the provisions of this Plan shall be administered and
interpreted in accordance with Section 162(m) of the Code to ensure the maximum
tax deductibility by the Company of the payment of Awards.
5.3 Tax Withholding. The Committee will make such provision for the withholding
of taxes as it deems necessary.
5.4 Right of Discharge Reserved; Claims to Awards. Nothing in the Plan shall be
construed as giving any person the right to continued employment or service with
the Company. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination of employment or
service for any reason, even if the termination is in violation of an obligation
of the Company to the Covered Participant. No Covered Participant or other
person shall have any claim to be granted any Award under the Plan, and there is
no obligation for uniformity of treatment of Covered Participants under the
Plan. The terms and conditions of Awards need not be the same with respect to
each recipient. Any Award granted under the Plan shall be a one‑time Award that
does not constitute a promise of future grants. Any Award granted under the Plan
shall not be a part of a Covered Participant’s base salary or wages and will not
be taken into account in determining any other employment‑related rights he or
she may have, such as rights to deferred compensation, pension or severance pay,
except as expressly provided in such a plan. The Company, in its sole
discretion, maintains the right to make available future grants under the Plan.
Unless stated herein, no Covered Participant or other person shall acquire any
rights, remedies, benefits or obligations. Nothing contained in the Plan shall
prevent the Company from adopting or continuing in effect other or additional
compensation arrangements, and such arrangements may be either generally
applicable or applicable only in specific cases.





--------------------------------------------------------------------------------





Neither the Plan nor any Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company and a
Covered Participant or any other person. To the extent that any person acquires
a right to receive payments from the Company pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company.
5.5 Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company, division
or business unit of the Company. Any income or gain realized pursuant to Awards
under the Plan constitute a special incentive payment to the Covered Participant
and shall not be taken into account, to the extent permissible under applicable
law, as compensation for purposes of any of the employee benefit plans of the
Company except as specifically provided under the applicable plan or as may
otherwise be determined by the Committee or by the Board.
5.6 Recovery Policy. Awards under the Plan shall be subject to the requirements
of any applicable policy of CRL regarding the recoupment of incentive
compensation, and all amounts paid or payable to a Covered Participant under or
in respect of the Plan shall be subject to recovery or other action pursuant to
such policy, as and to the extent provided thereby.
5.7 Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to shareholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.
5.8 Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation, and deferred compensation if
permitted by the Committee. With respect to any payments not yet made to a
Covered Participant by the Company, nothing contained herein shall give him or
her any rights that are greater than those of a general unsecured creditor of
the Company.
5.9 Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the Commonwealth of
Massachusetts.
5.10 Effective Date of Plan. The Plan shall be effective as of the date of its
approval by the Board, subject to its approval by the shareholders of the
Company.





